Exhibit j under Form N-1A Exhibit 23 under Item 601/Reg S-K CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees of Federated Insurance Series: We consent to the use of our reports dated February 14, 2011, with respect to the financial statements of the Federated Capital Appreciation Fund II, Federated Capital Income Fund II, Federated Fund for U.S. Government Securities II, Federated High Income Bond Fund II, Federated Kaufmann Fund II, Federated Prime Money Fund II, and Federated Quality Bond Fund II, each a portfolio of Federated Insurance Series, as of December 31, 2010, incorporated herein by reference and to the references to our firm under the headings “Financial Highlights” in the prospectuses and “Independent Registered Public Accounting Firm”, “Addresses”, and “Appendix” in the statements of additional information. Boston, Massachusetts April 25, 2011
